                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:14-cr-00058-MR-WCM-5


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                               ORDER
                                )
MIKE PAIGE,                     )
                                )
                   Defendant.   )
_______________________________ )


         THIS MATTER is before the Court upon the Defendant’s Motion to

Terminate Supervised Release [Doc. 208].

         On January 23, 2019, the Defendant was charged with violating the

term of his supervised release. [Doc. 191]. The Defendant was taken into

federal custody that day. [See Docket Note entered Jan. 23, 2019 indicating

Defendant’s self-surrender]. The Defendant’s term of supervised release

was revoked on March 4, 2019, and he was sentenced to a term of five

months’ imprisonment to be followed by 36 months of supervised release.

[Doc. 198]. The Defendant was released from the custody of the Bureau of

Prisons on June 21, 2019.1 In October 2019, the Defendant was convicted


1   See www.https://bop.gov.inmateloc/ (last visited July 29, 2020).


        Case 1:14-cr-00058-MR-WCM Document 209 Filed 08/04/20 Page 1 of 3
of being a habitual felon and of attempted larceny in a North Carolina state

court and was sentenced to a maximum term of six years’ imprisonment.

The Defendant is currently incarcerated at Mountain View Correctional

Institution.2

      The Defendant now moves the Court to exercise its discretion and

terminate his term of federal supervised release. [Doc. 208].

      The Court may, after considering the relevant § 3553(a) factors,

“terminate a term of supervised release and discharge the defendant

released at any time after the expiration of one year of supervised release….”

18 U.S.C. § 3583(e)(1).        In order to terminate a defendant’s term of

supervised release, the Court must be “satisfied that such action is warranted

by the conduct of the defendant released and the interest of justice.” Id.

Here, the Defendant is currently incarcerated by the State of North Carolina.

He has not completed at least one year of his newly imposed supervised

release term.     Moreover, the Court is not satisfied that termination is

warranted at this time. Accordingly, the Defendant’s request to terminate his

term of supervised release is denied.



2See https://webapps.doc.state.nc.us/opi/offendersearch.do?method=view (last visited
July 29, 2020).

                                          2



     Case 1:14-cr-00058-MR-WCM Document 209 Filed 08/04/20 Page 2 of 3
     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Motion to Terminate Supervised Release [Doc. 208] is DENIED WITHOUT

PREJUDICE. The Defendant’s term of supervised release shall continue as

originally sentenced.

     IT IS SO ORDERED.




                                   3



    Case 1:14-cr-00058-MR-WCM Document 209 Filed 08/04/20 Page 3 of 3
